        1:19-cv-01078-CSB-EIL # 42          Page 1 of 3                                              E-FILED
                                                                    Tuesday, 18 August, 2020 10:58:49 AM
                                                                             Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF LLINOIS
                                 URBANA DIVISION

 Theresa Premo, as next friend to TJP, a minor             )
                                                           )
                                   Plaintiff,              )
                                                           )
         v.                                                )       No. 19 CV 1078
                                                           )
City of Champaign Police Officer Timothy Atteberry, et al. )
                                                           )
                                   Defendants.             )


                                Motion to Substitute Plaintiff



       Plaintiff THERESA PREMO, as next friend for TJP, a minor, by and through her

attorneys, respectfully moves to substitute parties pursuant to the Federal Rules of Civil

Procedure and states:

   1. Plaintiff Theresa Premo is the mother of Tavion Jones-Premo. Plaintiff initiated this

       litigation on Tavion’s behalf because at the time the lawsuit was filed – March 7, 2019 –

       Tavion had not reached the age of maturity. Tavion is the real party at interest as it is

       Tavion who contends his rights were violated by Defendants.

   2. Tavion reached the age of 18 in August 2020.

   3. While the Federal Rules do not contain a specific provision for substitution when a minor

       plaintiff reaches the age of majority, courts have previously substituted plaintiffs as the

       real party in interest in these circumstances under Federal Rules 15, 17(a)(3), and 25. See

       Zachary M. v. Board of Educ. Of Evanston Tp. High School Dist. No. 202, 829 F.Supp.2d

       649, 652 n.1 (N.D.Ill. 2011); see also Walker v. Evans, No. 10-12596, 2011 WL
        1:19-cv-01078-CSB-EIL # 42            Page 2 of 3



       3583248, at *1 (E.D.Mich. Aug 15, 2011)(Cleland, J.) (granting motion to substitute

       plaintiff under Rules 15 or 25).

   4. Defendants have no objection to this motion.

Accordingly, Plaintiff Theresa Premo requests that Tavion Jones-Premo be substituted as the real

party in interest and the case caption and docket be modified to reflect the substitution.



                                                     Respectfully submitted,

                                                     /s/ Shawn W. Barnett
                                                     Attorney No. 6312312

Hale & Monico, LLC
53 W. Jackson, Suite 337
Chicago, IL 60604
HaleMonico.com
(312) 870-6905




                                                 2
          1:19-cv-01078-CSB-EIL # 42          Page 3 of 3



                                       Certificate of Service



I, the undersigned attorney, certify that I filed the foregoing using the Court’s electronic filing

system. As a result, copies of the filed document were electronically served upon all counsel of

record.



                                                       /s/ Shawn W. Barnett




                                                  3
